PEB CUBIAM.
The respondents (other than the State Unemployment Compensation Commission) in these consolidated cases have moved to dismiss the appeals.
The cases originated in proceedings before the State Unemployment Compensation Commission which resulted in decisions adverse to the appellants. They sought review by bringing actions in the circuit court pursuant to the provisions of OBS 657.285. The circuit court entered decrees in favor of the respondents, from which these appeals were taken.
The grounds of the motion to dismiss are: (1) That the petitions for review failed to show that they were filed within the time required by statute; (2) That the orders of the commission attempted to be appealed from are not final orders; (3) That the appellants failed to exhaust their administrative remedies; and (4) That on such appeals to the circuit court there was *338a failure to name as parties defendant certain parties claimed to be necessary under the statute.
Arno H. Denecke, Portland, argued the cause for appellants. On the briefs was Richard R. Morris, Portland.
E. Nordyke, Salem, Assistant Attorney General, argued the cause for respondent State Unemployment Compensation Commission. With him on the brief were Robert T. Thornton, Attorney General, Roland V. Brown and Harry G. Spencer, Assistant Attorneys General, Salem.
Harry George, Jr., Portland, argued the cause and filed a brief for respondents Columbia River District Council No. 5, IWA-CIO, Local Union No. 5-248, IWA-CIO, Local Union No. 5-245, IWA-CIO, Clifford R. Green, Raleigh J. Wilson, Wiliner J. Hibner, Clifford W. Neel, Billy B. McKinney and Thomas Rardin.
*338All these alleged defects in the procedure have to do with the jurisdiction of the circuit court, not of this court. If it be true that the circuit court was without jurisdiction, for any or all of the reasons assigned, to consider and determine the controversies, that would be a ground for reversing the decrees but not for dismissing the appeals. For this court, if the appeals were timely taken, has jurisdiction to decide whether the circuit court had jurisdiction, as well as to determine other questions that may be presented in the briefs. The objections which the respondents make go to the merits. In re Crawford’s Estate, 51 Or 76, 90 P 147, 93 P 820. They may be renewed upon the argument if counsel for the respondents so desire.
The motion is denied.
*339Before McAllister, Chief Justice, and Lusk, Warner, Perry, Sloan, and Craweord, Justices.
PER CURIAM.
These cases, which were consolidated for hearing before this court, are reversed on the authority of Weyerhaeuser Timber Company v. State Unemployment Compensation Commission et al., 217 Or 378, 342 P2d 114, on this day decided.